
	

114 S2928 IS: To require an expedited decision with respect to securing land-based missile fields, and for other purposes.
U.S. Senate
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2928
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2016
			Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require an expedited decision with respect to securing land-based missile fields, and for other
			 purposes.
	
	
 1.Expedited decision with respect to securing land-based missile fieldsTo mitigate the risk posed to the nuclear forces of the United States by the failure to replace the UH–1N helicopter, the Secretary of Defense shall, in consultation with the Chairman of the Joint Chiefs of Staff—
 (1)make a decision with respect to immediately securing land-based missile fields using alternative helicopters, or making a change in security posture, until the acquisition process for a helicopter to replace the UH–1N helicopter has concluded;
 (2)not later than 5 days after the date of the enactment of this Act, submit to Congress a report on the decision relating to a request for forces required by paragraph (1); and
 (3)not later than 60 days after such date of enactment, implement that decision.  